                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 DOUGLAS DURAN CERRITOS,                                 )
                                                         )
                 Movant,                                 )
                                                         )
         V.                                              )       No. l:18-cv-884(LMB)
                                                         )       No. l:16-cr-104(LMB)
 UNITED STATES OF AMERICA,                               )
                                                         )
                Respondent.                              )

                                   MEMORANDUM OPINION


       Douglas Duran Cerritos("Cerritos" or "movant") has filed a pro se Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct a Federal Sentence by a Person in Federal

Custody("Motion to Vacate")[Dkt. No. 84], in which he alleges that the Court deprived him of

due process by failing sua sponte to order an evaluation of his competence to stand trial and that

his coimsel was constitutionally ineffective for failing to have him evaluated by a psychiatrist.

Both arguments are meritless and for the reasons that follow the Motion to Vacate will be

dismissed.


                                       I. BACKGROUND


       On June 25,2015, a grand jury returned a superseding indictment charging Cerritos with

two counts of murder in aid of racketeering, in violation of 18 U.S.C. §§ 1959(a)(1) and 2[Dkt.

No. 1]. One count was dismissed [Dkt. No. 23], and Cerritos proceeded to trial by jury on

September 19,2016 on the remaining count[Dkt. No. 46]. After a four-day trial, thejury found

Cerritos guilty of one count of murder in aid of racketeering [Dkt. No. 50]. At trial, the

government established that Cerritos, who was 18 years old and a member ofthe Northern

Virginia clique ofthe MS-13 gang, ordered the murder of Gerson Adoni Martinez Aguilar, a
